ORDER
Original jurisdiction is assumed. Writ of mandamus issue requiring respondent Judge Alan J. Couch or any other assigned Judge to allow petitioner’s privately contracted certified shorthand reporter to take shorthand notes of the proceedings in cause No. JCV-87-17, styled Doyle v. Doyle, filed in the District Court of Cleveland County. However, that certified shorthand reporter shall in no way be a substitute for the official court reporter. And no transcript other than that of the official court reporter shall be considered as the official record of the proceedings.
The trial judge has the constitutionally vested right to control his court room in such a manner that the activities of the additional certified reporter are not disruptive or take away from the decorum of the court room proceedings. See United States v. Cabra, 622 F.2d 182, 184 (5th Cir.1980).
All the Justices concur.